In re Cacamo, Alan et al.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court, Div. K, No. 98-2169; to the Court of Appeal, Fourth Circuit, No. 99-C-1421.
Granted. The court of appeal declined to consider the merits of this discovery dispute based on its holding that the case was filed in an improper venue. We reversed the judgment of the court of appeal as to venue in Cacamo v. Liberty Mutual Fire Insurance Co., 99-3479, 99-3480, 99-3481 (La.6/30/00), 764 So.2d 41. Accordingly, the application is remanded to the court of appeal for consideration of the application on the merits.